UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4951


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY LAWSON MCCORMICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:13-cr-00011-NKM-RSB-1)


Submitted:   March 24, 2015                 Decided:   March 31, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Helen Eckert Phillips, ALLEN, KOPET & ASSOCIATES, PLLC, Bristol,
Virginia, for Appellant.   Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia; Ashley Brooke Neese,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey Lawson McCormick pled guilty to manufacturing 50

grams or more of a mixture and substance containing a detectable

amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1)

(2012).      The district court sentenced McCormick to 166 months’

imprisonment        and   also    adjudged       him   permanently      ineligible      to

receive federal benefits, pursuant to 21 U.S.C. § 862(a)(1)(C)

(2012).      Counsel filed a brief pursuant to Anders v. California,

386   U.S.    738     (1967),    stating     that      there   were    no   meritorious

grounds      for    appeal       but   questioning        whether       McCormick      was

competent      to      plead     guilty.          McCormick      filed      a    pro    se

supplemental brief, raising the same issue as counsel and other

challenges to his conviction and sentence.

      On review of the record, we directed the parties to submit

supplemental        briefs       addressing       whether      the     district      court

plainly erred by adjudging McCormick permanently ineligible to

receive      federal      benefits.     Conceding         that   the    court     plainly

erred, the Government has moved to vacate McCormick’s sentence

and remand for resentencing.                  McCormick has consented to the

remand.       For the following reasons, we grant the Government’s

motion,      affirm    the     conviction,       affirm    the   sentence       in   part,

vacate    the       portion       of   the       sentence      adjudging        McCormick

permanently ineligible to receive federal benefits, and remand

for further proceedings.

                                             2
       Turning first to McCormick’s conviction, both counsel and

McCormick            question     whether    McCormick     was    competent       to   plead

guilty. 1            McCormick further argues in his pro se supplemental

brief that the district court should have conducted a competency

hearing before accepting his plea.                       Because McCormick did not

move       in    the     district    court    to     withdraw    his   guilty     plea,    we

review the adequacy of the Federal Rule of Criminal Procedure 11

hearing,             including    the     sufficiency    of     the    district    court’s

inquiry into McCormick’s competence, for plain error.                                  United

States          v.    Martinez,     277   F.3d   517,    525    (4th   Cir.   2002);      see

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009)

(explaining plain error review in guilty plea context).

       It is axiomatic that, “[b]efore a court may accept a guilty

plea, it must ensure that the defendant is competent to enter

the plea.”             Moussaoui, 591 F.3d at 291 (internal quotation marks

omitted).             “When a response in a plea colloquy raises questions

about the defendant’s state of mind, the court must broaden its

inquiry to satisfy itself that the plea is being made knowingly


       1
        In his pro se supplemental brief, McCormick also
challenges the validity of the search warrant and the legality
of his post-arrest statement. We conclude that McCormick waived
these challenges when he pled guilty.     See United States v.
Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010) (“[T]he defendant
who has pled guilty has no non-jurisdictional ground upon which
to attack that judgment except the inadequacy of the plea.”
(internal quotation marks omitted)).



                                                 3
and voluntarily.”          United States v. Nicholson, 676 F.3d 376, 382

(4th    Cir.      2012)    (internal         quotation      marks       omitted).          For

McCormick to prevail on his claim, he “must establish that the

trial court ignored facts raising a bona fide doubt regarding

his competency,” rendering the court’s decision not to order a

competency hearing an abuse of discretion.                        Moussaoui, 591 F.3d

at 291 (internal quotation marks and brackets omitted).

       We    conclude     that       the    district     court    did       not    abuse    its

discretion        by   accepting       McCormick’s        plea   without          ordering    a

competency hearing.             When McCormick indicated that he was taking

several      medications,        the       court    fulfilled     its       obligation       by

ensuring that those medications were not affecting McCormick’s

ability to think clearly or make decisions.                           See Nicholson, 676

F.3d    at    382      (“With    a     medicated        defendant,      a    court    should

ascertain the effect, if any, of the medication on his ability

to enter a knowing and voluntary plea.”).                         Moreover, when the

court discovered that McCormick had been treated for alcohol and

narcotic       addiction,        it     confirmed        that    McCormick          was     not

currently      under      the    influence         of   drugs    or    alcohol.           While

McCormick did state that he was feeling “a little slouchy,” that

description         related     to    his     physical     condition         and    not     his

ability      to     understand        the    proceedings.             Finally,       although

McCormick claims on appeal that his liver conditions caused him

to be unable think clearly and that he was depressed and under

                                               4
the influence of heroin at the time of his plea, he neither

advised the court of these impairments at the time of the Rule

11 hearing nor moved to withdraw his plea on the ground that he

was incompetent to enter it (or on any ground at all).

     Next,    we   review    McCormick’s         sentence      for    reasonableness

“under   a   deferential     abuse-of-discretion          standard.”            Gall    v.

United States, 552 U.S. 38, 41 (2007).                    We find no merit to

McCormick’s    challenges     to    his    sentence      raised      in   his    pro    se

supplemental brief.         Specifically, we conclude that the court’s

observation that McCormick would be near the end of his life

when he was released from prison, considering the severity of

his health conditions, in no way suggests that the court was

biased   against    McCormick.            Also    unavailing         is   McCormick’s

challenge     to   sentencing           enhancements      recommended           by     the

probation    officer   based       on    specific    offense      characteristics;

McCormick’s Sentencing Guidelines range was not calculated based

on these enhancements, but on his status as a career offender.

Finally, we find no evidence to support McCormick’s claim that

the Government breached the plea agreement.

     We agree with the parties, however, that the district court

plainly erred by adjudging McCormick permanently ineligible to

receive federal benefits.               Section 862(a)(1)(C) provides that

“[a]ny   individual    who    is    convicted       of   any    Federal     or       State

offense consisting of the distribution of controlled substances

                                           5
shall . . . upon a third or subsequent conviction for such an

offense be permanently ineligible for all Federal benefits.”                            21

U.S.C. § 862(a)(1)(C) (emphasis added).                      Because distribution is

not an element of the offense to which McCormick pled guilty, we

conclude     that   the   district      court      plainly       erred    by   adjudging

McCormick permanently ineligible for federal benefits.

      In   accordance     with     Anders,        we    have    reviewed    the   entire

record and have found no other meritorious grounds for appeal.

We    therefore       grant     the    Government’s            motion,     affirm      the

conviction, affirm the sentence in part, vacate the portion of

the   sentence      adjudging      McCormick           permanently       ineligible    to

receive federal benefits, and remand for further proceedings. 2

We also direct the district court to correct the judgment to

reflect that McCormick pled guilty to manufacturing 50 grams or

more of a mixture and substance containing a detectable amount

of methamphetamine.       See Fed. R. Crim. P. 36.

      This    court     requires      that       counsel       inform    McCormick,    in

writing,     of   his   right    to   petition         the     Supreme   Court    of   the

United States for further review.                  If McCormick requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

      2
       On remand, the district court may assess whether denial of
federal benefits is appropriate under another subsection of 21
U.S.C. § 862.



                                             6
withdraw from representation.     Counsel's motion must state that

a copy thereof was served on McCormick. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART,
                                                  VACATED IN PART,
                                                      AND REMANDED




                                  7